Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal from the decision of the Commissioner of Patents in an interference proceeding. The Examiner of Interferences decided in favor of appellant, Emma J. Swartwout. This decision on appeal was reversed by the Board of Examinors-in-Chief, and the decision of the board was affirmed by the Commissioner, from whose decision appellant has brought the case to this court.
The invention relates to improvements in corset stays, and is sufficiently set forth for our purpose in the fourth count of the issue, as follows:
“A corset or dress stay consisting of a single elastic wire *130formed into a series of substantially closed and aligned tandem triangular loops, all normally lying in the same plane.”
Where the sole issue is one of fact, we are slow to disturb the finding of the Patent Office, especially, as in this case,, where the evidence appears to fully sustain the conclusion reached by the Commissioner. The tribunals of the Patent Office in their opinions have very fully and accurately reviewed the evidence, and it would be useless effort expended on our part to rehearse it again.
The decision of the Commissioner is right, and is therefore affirmed. The clerk is directed to certify these proceedings, as by law required. Affirmed.